Citation Nr: 0002121	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  95-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for a low back disability 
secondary to service-connected right knee disability.

Entitlement to service connection for a bilateral hip 
disability secondary to service-connected right knee 
disability.

Entitlement to service connection for a left knee disability 
secondary to service-connected right knee disability.

Entitlement to an increased evaluation for right knee 
disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating actions in January 1995 
and March 1996 by the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 1997 the Board remanded the issues set out on the 
title page for further development.  These issues were again 
remanded by the Board in December 1998.  This final decision 
will be limited to the veteran's claim for an increased 
evaluation for right knee disability.  The remaining issues 
will be addressed in the remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested by the 
originating agency.

2.  The current manifestations of the veteran's right knee 
disability with degenerative joint disease include complaints 
of pain, including with motion; severe impairment of the 
right knee is not demonstrated and extension is to 0 degrees 
and flexion is to 145 degrees.


CONCLUSIONS OF LAW

1.  A disability evaluation in excess of 20 percent for a 
right knee disability is not for assignment.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, Code 5257 
(1999).

2.  A separate 10 percent disability evaluation for 
degenerative joint disease of the right knee is for 
assignment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 4, 
Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for his right 
knee disability.  The Board finds that this claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the service medical records and all other evidence of record 
pertaining to the history of the disability in question has 
been reviewed.  Nothing in the historical record suggests 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical history and findings pertaining to this 
disability.

VA hospital records reflect that the veteran underwent an 
arthrotomy, both medial and lateral, of the right knee and a 
medial meniscectomy in May 1974.  On VA examination in 
October 1974, the veteran had no limitation of motion of the 
right knee.  There was point tenderness to palpation of the 
medial condyle of the right femur and the veteran experienced 
some pain in the region of the right knee on squatting.  He 
walked with a slight limp on the right.  In a November 1974 
rating decision, service connection was granted for the 
postoperative residuals, medial and lateral meniscectomy, 
right knee, and a 10 percent disability evaluation was 
assigned.

Another VA examination was conducted in April 1975 and the 
veteran's right knee revealed no swelling.  There was 
tenderness medially and laterally over the postoperative 
scars.  It was noted that there was a dressing where a 
neuroma had recently been removed.  He walked well without a 
limp but stated that he had some difficulty climbing and 
walking for long periods.  It was observed that he could do 
almost anything else that he wanted.  In an April 1975 rating 
decision, the grant of service connection was revised to 
arthrotomy, medial and lateral, with excision of menisci and 
neuroma, right, and the disability evaluation was increased 
from 10 percent to 20 percent.

An examination was conducted for the VA in July 1977.  The 
findings included a well healed medial and lateral 
parapatellar incision of the right knee.  The examiner 
related that he found no evidence of swelling of the knee and 
the veteran had no joint or ligamentous laxity.  It was noted 
that the veteran, knowingly or unknowingly, exaggerated his 
tenderness on checking his anterior drawer sign and he 
appeared to be able to walk satisfactorily.  It was noted 
that no evidence of severe muscle atrophy was seen.  X-ray 
examination of the right knee revealed no significant bone or 
joint abnormalities.  The examiner concluded that the veteran 
appeared to have a functional right lower extremity.

Records from the Lakeland Orthopaedic Clinic show that the 
veteran was seen in September 1977 for complaints of pain in 
the right knee with swelling.  On X-ray examination it was 
noted that there might be some early slight sclerosis  of the 
articular margins, medially and laterally, indicating an 
early, mild degree of osteoarthritis.  Following examination 
the impression was mild degenerative osteoarthritis, medial 
and lateral compartments, right knee, secondary to previous 
knee injury and bilateral meniscectomies.

VA hospital records reflect that the veteran was admitted in 
July 1991 for complaints of right knee pain, popping and 
popliteal fullness.  A right knee arthroscopy was performed 
and the diagnosis on discharge was degenerative joint disease 
of the right knee.  Two weeks later it was reported that the 
pain had improved and the following month it was noted that 
the knee was doing well with range of motion from 0 degrees 
to 130 degrees and minimal effusion.

In July 1994 the veteran initiated his claim for an increased 
evaluation for his right knee disability.  VA outpatient 
treatment records show that when he was seen the previous 
month he reported constant right knee pain.  On examination, 
the findings included full range of motion with crepitance.  
The medial collateral ligament, lateral collateral ligament, 
anterior cruciate ligament and posterior cruciate ligament 
were intact.  There was no effusion.

In August 1994 some right knee effusion was noted.  In August 
1994 a right knee arthroscopy with debridement and a right 
high tibial osteotomy were performed.  The following month 
there was good range of motion of the right knee and no 
effusion.  The veteran lacked 5 degrees of extension but 
could force his leg into full extension.

At the time of a January 1995 VA orthopedic examination the 
veteran related that his right knee was worse since his 
August 1994 surgery with swelling.  It was noted that he was 
using crutches and had been advised against full weight 
bearing on the right.  He was wearing a double upright Velcro 
wrapping brace on the right with the dial set for full 
motion.  

The right knee had 10 degrees valgus at rest with 5 degrees 
valgus varus spring which was apparently painful.  The range 
of motion was extension to 5 degrees and flexion to 125 
degrees.  There were healing incisional scars laterally on 
the right in addition to arthroscopy punctures.  The 
impression included old service-connected right tibial 
fracture with traumatic arthritis and subsequent arthroscopy 
and probable partial arthroplasty with valgus angulation, 
some instability.

Additional VA outpatient treatment records show that when the 
veteran was seen in April 1995 he reported severe right knee 
pain.  On examination, the findings included range of motion 
from 0 degrees to 95 degrees and mild tenderness of the 
proximal tibia.  The following month tenderness over the 
medial/lateral joint line was noted and the ligaments were 
found to have good stability.  In April 1996, as the result 
of pain, metal removal of the right lateral tibial plateau 
plate was performed.

In August 1996 the range of motion of the right knee was from 
0 degrees to 110 degrees and Lachman's test was negative.  
There was no effusion or instability to varus/valgus stress.  
In February 1997 both medial and lateral joint line tests 
were positive, there was no varus/valgus instability, 
Lachman's test was negative and there was full range of 
motion with crepitance.  

Another VA orthopedic examination was conducted in June 1997.  
At this time the veteran's complaints included right knee 
pain.  On examination, his gait was observed to be normal.  
The range of motion of the right knee was reported to be full 
extension and flexion to 140 degrees.  He had slight 
retropatellar crepitation  and had a 15 degree valgus 
deformity present.  There was no right knee swelling or 
effusion and the ligaments were stable to varus and valgus 
stress in extension and 30 degrees of flexion.

The anterior drawer test, posterior drawer test and Lachman's 
test were negative.  X-ray examination of the right knee 
revealed changes indicative of osteoarthritis.  The examiner 
also noted that there was no ligamentous instability or 
laxity, that weakness was difficult to ascertain and that 
fatigability was vague and could not be measured.

VA outpatient treatment records indicated that the veteran 
complained of pain, including of the right knee, in February 
1999.  There was full range of motion of the right knee which 
was noted to be stable.  A small loose body at the proximal 
lateral tibia was noted.  X-ray examination revealed mild 
degenerative joint disease of the right knee.

Another VA orthopedic examination of the veteran was 
conducted in March 1999.  At this time he reported that he 
had some hypersensitivity in the right knee over the anterior 
medial aspect if touched.  He had pain on the medial and 
lateral sides of the knee and he related that it felt like 
the metal was still in it.  He used a cane in his right hand 
most of the time.  It was observed that the veteran, using 
the cane, ambulated with a normal gait.

The findings on examination of the right knee included full 
extension and 145 degrees of flexion.  The right knee was 
larger than the left but there was no effusion.   The veteran 
had slight quadriceps atrophy on the right side and mild 
retropatellar crepitation.  The ligaments were stable to 
varus and valgus stress in extension and 30 degrees of 
flexion.  The anterior drawer test, posterior drawer test and 
Lachman's test were negative.  The impression included 
osteoarthritis of the right knee.

The examining physician stated that the veteran had no 
measurable weakness of the right knee.  After stating that 
coordination was a function of the central nervous system, 
not the knee, and that fatigue was a vague and subjective 
complaint which could not be measured, the examiner concluded 
that there no loss of motion of the right knee due to 
weakness, fatigue or incoordination.  The physician, after 
noting that functional ability might be compromised 
temporarily during acute flare-ups, stated that it was not 
feasible to estimate an additional loss of motion due to pain 
on use or during a flare-up.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran is currently being rated under 
Diagnostic Code 5257 for impairment of the knee with 
recurrent subluxation or lateral instability and a 20 percent 
disability evaluation is in effect.  A 20 percent disability 
evaluation is for assignment under Diagnostic Code 5257 where 
there is moderate impairment of the knee with recurrent 
subluxation or lateral instability and a 30 percent 
disability evaluation is for assignment where the impairment 
is severe.  A 30 percent disability evaluation may be 
assigned under Diagnostic Code 5260 where flexion is limited 
to 15 degrees or under Diagnostic Code 5261 where extension 
is limited to 20 degrees.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) held that consideration must 
be given to functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999) when evaluating orthopedic 
disabilities.  The Court found that the applicable Diagnostic 
Code in that case does not subsume 38 C.F.R. §§ 4.40 and 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 (1999) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  The Court has 
stated, however, that a specific rating for pain is not 
required.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

While the veteran contends that his service connected right 
knee disability is unstable and avers that an increased 
rating for his right knee disability is warranted under the 
provisions of Diagnostic Code 5257, applying the applicable 
case law, statutes and regulations to the particular facts of 
this case, it is apparent that an increased rating is not 
warranted.  The recent VA examination showed the range of 
motion of the left knee was from 0 degrees to 145 degrees and 
neither the criteria for a higher rating under Diagnostic 
Code 5260 nor Diagnostic Code 5261 have been satisfied.  
There is no competent medical evidence, even with 
consideration of the 5 degrees of extension reported in 
January 1995 or the 95 degrees flexion reported in April 
1995, that supports a finding that sufficient limitation of 
motion under any circumstances exists to warrant an 
evaluation greater than the 20 percent assigned.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.

The veteran has reported giving way but on recent examination 
the knee was stable with no swelling and the anterior drawer 
test, posterior drawer test and Lachman's test were negative.  
On the basis of the above analysis, a preponderance of the 
evidence is against a rating higher than the 20 percent 
currently assigned.  Given the nature and severity of the 
pertinent symptomatology, the Board finds that the 20 percent 
evaluation currently assigned is appropriate.  Severe 
impairment of the right knee is not demonstrated or 
approximated.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 
5257.  As the evidence is not in relative equipoise, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).

It is herein noted that the veteran has developed 
degenerative arthritis of the right knee.  Degenerative 
arthritis, under Diagnostic Code 5003, is rated based on 
limitation of motion of the affected joint under the 
appropriate diagnostic code.  In a recent precedent opinion, 
the VA Office of General Counsel (OGC) held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Code 5003 and Code 5257.  VAOPGCPREC 23-97.

Subsequently, in VAOPGCPREC 9-98 it was held that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion, 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1996).  A separate rating can be 
established if the disability meets the criteria for at least 
a 0 percent rating under either diagnostic code for 
limitation of motion or if there is arthritis and painful 
motion. Id.; VAOPGCPREC 9-98.  As this veteran does 
experience painful right knee motion, meeting the 
requirements for a 10 percent disability evaluation under 
Diagnostic Code 5003, and his right knee disability is not 
compensably rated under a diagnostic code which is based, in 
whole or in part, on limitation of motion, a separate rating 
for the degenerative arthritis may be assigned.  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1999).



ORDER

Entitlement to a separate 10 percent disability evaluation 
for degenerative joint disease of the right knee is granted 
and an increased evaluation for a right knee disability is 
denied.


REMAND

The Board, as noted above, previously remanded the veteran's 
claims for service connection.  The physician who conducted 
the orthopedic examination following the Board's March 1997 
remand did not proffer an opinion as to any possible 
etiologic relationship between the veteran's service-
connected right knee disability and his left knee, bilateral 
hip and low back disabilities.  The Board, in the remand of 
December 1998, again requested that the orthopedic 
examiner"proffer an opinion, with supporting analysis, as to 
whether it is as likely as not that the veteran's low back 
disability, bilateral hip disability or left knee disability 
was caused or aggravated by his service-connected right knee 
disability." (emphasis added).  While the examiner related 
that he did not believe that either the low back, bilateral 
hip or left knee disability was caused or aggravated by the 
service-connected right knee disability, no supporting 
analysis was provided.

In light of the above, and pursuant to Stegall v. West, 11 
Vet. App. 268 (1998), the Board will remand the veteran's 
claims for service connection to the RO for the following 
action:

1.  The RO should request from the 
Jackson, Mississippi, VA Medical Center, 
all of the veteran's outpatient treatment 
records dated subsequent to February 1999 
as well as any inpatient treatment 
records dated subsequent to April 1996.

2.  Upon completion of the above, the RO 
should schedule the veteran for 
examination of his left knee, hips, and 
low back by an orthopedist.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner 
before the examination, for proper review 
of the medical history.  The orthopedist 
is requested to review the veteran's 
medical history contained in the claims 
file, including the veteran's service 
medical records, private medical records 
and examination reports, and VA medical 
records and examination reports.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  The veteran should then be 
examined by this orthopedist.  All 
indicated testing should be conducted and 
all clinical manifestations should be 
reported in detail.  Based on the 
examination and a review of the record, 
the orthopedist should proffer an 
opinion, with supporting analysis, as to 
whether it is as likely as not that the 
veteran's low back disability, bilateral 
hip disability or left knee disability 
was caused or aggravated by his service-
connected right knee disability.  The 
degree of low back disability, bilateral 
hip disability or left knee disability 
which would not be present but for the 
service-connected right knee disability 
should be identified, if possible.  

3.  After the above development, the RO 
should review the veteran's claims file 
to determine that all of requested 
development has been properly completed.  
If it is determined that the requested 
development has not been properly 
completed or that additional development 
is required, appropriate action should be 
taken by the RO.
4.  Following completion of the above, 
the RO is requested to again adjudicate 
the veteran's claims for service 
connection.  If any of these claims 
should remain denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and they should be 
given the appropriate period of time in 
which to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

 

